MEMORANDUM **
California state prisoner Rodney Brooks appeals pro se from the district court’s denial of his 28 U.S.C. § 2254 petition, which challenged his jury-trial conviction for second-degree murder and assault with *688a firearm. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Brooks contends that the trial court erred, under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), by denying his two requests for self-representation because the requests were timely and were not made for the purpose of delay. We conclude that the California Court of Appeal’s rejection of Brooks’s Faretta claims was not contrary to, or an unreasonable application of, clearly established Supreme Court law, and was not based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(1)-(2); see also Faretta, 422 U.S. at 885-36, 95 S.Ct. 2525; Marshall v. Taylor, 395 F.3d 1058, 1060-62 (9th Cir.2005); Hirschfield v. Payne, 420 F.3d 922, 927 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*688ed by 9th Cir. R. 36-3.